The statute, in very general terms, imposes upon towns the duty of relieving and maintaining all persons within their limits, who may be poor and unable to support themselves. Gen. Stats., ch. 74, sec. 1. The obligation thus created implies a correlative right, in favor of all persons, to be relieved and maintained in case they become unable to support themselves. This right exists in favor of the rich as well as the poor; and it makes no difference, so far as regards the obligation upon the town, whether a person be reduced to necessity by his own misconduct or fault, or by the wrongful or careless act of another, or by pure accident or misfortune. The obligation is imposed by a humane municipal law, as public and general in its character as the law which imposes the duty of raising a certain amount of money for the support of schools; and the corresponding right of support is of a nature hardly to be distinguished from the great mass of rights conferred by other public laws upon the inhabitants of the state: it is simply one of the benefits of good government and humane laws. The question is, whether this right of support at the public expense, thus secured to all by law, can be said to establish a relation of dependence between the citizen and the state, so as to bring the matter fairly within the meaning of ch. 3, sec. 3, Laws of 1870. The allegation is, that Smithwick became poor, and unable to support himself, on the very day the liquor was illegally furnished to him by the defendant; and it does not appear that he had received aid from the town before his disability, caused as there shown. In order, therefore, to hold the declaration sufficient, it must be held that the pauper law makes every one, rich as well as poor, dependent for support upon the town in which they live, within the meaning of the act of 1870. I am clearly of opinion that this cannot be so, and that, upon this ground, the demurrer must be sustained.
This is as far as we need go in the present case. It seems to me, however, that it admits of much doubt whether a legislative intent to include towns within the remedies of the act of 1870, with respect to their liability for the support of paupers, is to be found in the act.
In some sense, perhaps, all are dependent on public charity for support. Riches may take to themselves wings and fly away; misfortune and poverty may overtake those who have least reason to apprehend the calamities that await them: but the expense of furnishing support to one man, who has been thus reduced to want, may be no greater than the expense incurred in protecting the property of another against the violence of a mob. Indeed, the benefit is only a little more immediate and direct than the great mass of benefits secured to all by the due administration of general laws for the protection of life, liberty, and property. Whether a correct interpretation of the statute under consideration shows any other ground upon which the demurrer should be sustained, we need not now inquire.
Demurrer sustained. *Page 87